          Case 3:20-cv-01261-MPS Document 26 Filed 08/02/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                              :
 GILBERTO PEREZ,                              :
      Plaintiff,                              :         CASE NO. 3:20-cv-1261 (MPS)
                                              :
          v.                                  :
                                              :
 KRISTINE BARONE, et al.,                     :
      Defendants.                             :
                                              :         AUGUST 2 , 2021
                                              :

_____________________________________________________________________________

                                            ORDER

       Plaintiff Gilberto Perez has filed this action under 42 U.S.C. § 1983 challenging the

Department of Correction’s response to the COVID-19 pandemic. On June 1, 2021, the Court

granted the defendants’ motion to dismiss on the ground that the plaintiff did not exhaust his

administrative remedies before filing this action. The plaintiff has filed an amended complaint

embellishing his claim against Warden Barone. The Court construes the filing as including a

request to reconsider the dismissal and reopen this case. For the following reasons, the request is

denied.

       “The standard for granting [a motion for reconsideration] is strict, and reconsideration

will generally be denied unless the moving party can point to controlling decisions or data the

court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)

(citations omitted). This district’s Local Rules state: “Such motions will generally be denied

unless the movant can point to controlling decisions or data that the court overlooked in the
         Case 3:20-cv-01261-MPS Document 26 Filed 08/02/21 Page 2 of 2




initial decision or order” and require that the motion “be accompanied by a memorandum setting

forth concisely the controlling decisions or data the movant believes the court overlooked.” D.

Conn. L. Civ. R. 7(c)1. “Reconsideration is not intended for the court to reexamine a decision or

the party to reframe a failed motion.” Fan v. United States, 710 F. App’x 23, 24 (2d Cir. 2018)

(citing Questrom v. Federated Dep’t Stores, Inc., 192 F.R.D. 128, 130 (S.D.N.Y. 2000); accord

Shrader, 70 F.3d at 257 (“[A] motion to reconsider should not be granted where the moving

party seeks solely to relitigate an issue already decided.”).

       In his amended complaint, the plaintiff embellishes his allegations but includes the same

claim, a challenge to the way defendant Barone responded to the COVID-19 pandemic. The

Court granted the defendants’ motion to dismiss because grievances submitted by the plaintiff

showed that he did not exhaust his administrative remedies before he commenced this actio n.

See ECF No. 23; see also Ross v. Blake, ___ U.S. ___, 136 S. Ct. 1850, 1854-55 (2016)

(exhaustion is mandatory and must be completed before the complaint is filed). The plaintiff

attaches the same grievance to his amended complaint. Thus, he has presented no data that was

overlooked in deciding the motion to dismiss. Nor has the plaintiff identified any controlling

authority that excused the exhaustion requirement in this circumstance.

       The request to reconsider the dismissal and reopen this case is denied. The Court will not

reopen this case in response to the amended complaint. Now that the plaintiff has exhausted his

administrative remedies, he may file a new action asserting the claim he raised in his grievance.

       SO ORDERED at Hartford, Connecticut, this 2nd day of August 2021.


                                               Michael P. Shea
                                               United States District Judge

                                                  2
